MARTIN, Judge.
The gist of defendant’s first assignment of error is that there was an insufficient basis provided by plaintiffs’ evidence by which the jury could determine plaintiffs’ damages. Defendant bases his argument on Tillis v. Cotton Mills and Cotton Mills *737v. Tillis, 251 N.C. 359, 111 S.E. 2d 606 (1959) where the Court states that a party seeking damages for breach of an executory contract must present facts, as to all reasonable factors involved, so that the jury may have a basis for determining damages. The Court in Tillis, page 366, also states, “Absolute certainty is not required, but evidence of damages must be sufficiently specific and complete to permit the jury to arrive at a reason-sonable conclusion.” In the instant case, plaintiff Wilkinson calculated paintiffs’ lost profits on each contract by using the following factors: the contract price, the cost of materials, and the amounts already received from defendant on the contracts. The evidence tends to show that plaintiffs had no one else working for them. We hold that plaintiffs presented an adequate basis for their recovery of lost profits. While it appears that plaintiff Wilkinson made a slight arithmetic error, it was in defendant’s favor. This assignment of error is overruled.
Finally, defendant contends the trial court erred in overruling defendant’s motion for directed verdict since any damages suffered by plaintiffs were mitigated by the constant employment of plaintiffs by defendant.
“Gains made by the injured party on other transactions after the breach are never to be deducted from the damages that are otherwise recoverable,, unless such gains could not have been made, had their been no breach.” 5 Corbin on Contracts, § 1041, p. 256 (1951).
There is no indication that plaintiffs’ gains from subsequent work could not have been made, had there been no initial breach of contract. This assignment of error is overruled.
No error.
Chief Judge Brock and Judge Parker concur.